Exhibit 10.21

1/2009 (E)

MOTOROLA MOBILITY

SUBSTITUTE AWARD DOCUMENT

For the

Motorola Mobility Holdings, Inc. Legacy Incentive Plan

Terms and Conditions Related to Employee Nonqualified Stock Options

 

Recipient:  

 

     Date of Expiration:   

 

Commerce ID#:  

 

     Original Number of Options Granted (adjusted):   

 

Original Date of Grant:  

 

     Exercise Price (adjusted):   

 

       Number of Options Outstanding as of January 4, 2011 (adjusted):   

 

On the Original Date of Grant (the “Date of Grant”), Motorola, Inc. granted you
options to purchase shares of its common stock under the Motorola Omnibus
Incentive Plan of 2006. Such options have been assumed by Motorola Mobility
Holdings, Inc. (“Motorola Mobility” or the “Company”) through the Motorola
Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”) as of the
Distribution Date (as defined in the Plan). The number of options (“Options”)
awarded to you and the exercise price per Option (as adjusted, the “Exercise
Price”) have been adjusted as stated above to reflect the assumption and
substitution of the awards by Motorola Mobility under the terms of the Plan. As
adjusted, each Option entitles you to purchase one share of Motorola Mobility’s
common stock on the terms described below and in the Plan. Your future vesting
and exercise period will be based on your employment or service with Motorola
Mobility or a Subsidiary (as defined below). The terms and conditions of this
Award Document, including the terms and conditions related to the vesting and
expiration of Options upon a “Change of Control”, should be construed and
interpreted in accordance with the above, as well as the terms and conditions of
the Plan.

Your Options will continue to vest and become exercisable in accordance with the
original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Original Date of Grant
specified above, including any special vesting dates or conditions, with the
exception that your vesting on and after January 4, 2011 shall be determined
solely by reference to your employment or service with Motorola Mobility or a
Subsidiary. For the Number of Options Outstanding as of January 4, 2011 (as
adjusted) that are currently vested and exercisable, and those that are
scheduled to vest and become exercisable on each future vesting date, you should
refer to your on-line account (currently with Morgan Stanley Smith Barney, and
reachable at https://www.benefitaccess.com/). You are strongly encouraged to
view your on-line account immediately to completely understand your Options and
their vesting schedule.

 

 

-1-



--------------------------------------------------------------------------------

Exhibit 10.21

1/2009 (E)

 

 

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting – The Options will vest according to the terms and conditions
described above (subject to the other terms hereof).

Special Vesting – You may be subject to the Special Vesting Dates described
below.

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

Expiration

All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

Disability- If your employment or service with Motorola Mobility or a Subsidiary
is terminated because of your Total and Permanent Disability (as defined below).
Options that are not vested will automatically become fully vested upon your
termination of employment or service. All your Options will then expire on the
earlier of the first anniversary of your termination of employment or service
because of your Total and Permanent Disability or the Date of Expiration stated
above. Until that time, the Options will be exercisable by you or your guardian
or legal representative.

Death- If your employment or service with Motorola Mobility or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the first anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.

Change In Control- If a “Change in Control” of the Company occurs, and the
successor corporation (or parent thereof) does not assume these Options or
replace them with options that are at least comparable to these Options, then:
(1) all of your unvested Options will be fully vested and (2) all of your
Options will be exercisable until the Date of Expiration set forth above.

Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated (for a reason other than “Cause”) (as
defined below) or if you quit for “Good Reason” (as defined below) within 24
months of the Change in Control. For purposes of this paragraph, the term
“Change in Control” is defined in the Plan.

Termination of Employment or Service Because of Serious Misconduct- If Motorola
Mobility or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below) all of your Options (vested and unvested)
expire upon your termination.

Change in Employment in Connection with a Mobile Devices Spin-off- If you are
involuntarily terminated by Motorola Mobility (for a reason other than “Cause”)
(as defined below) or if you quit for “Good Reason” (as defined below) within 24
months following the effective date (the “Mobile Devices Spin-off Effective
Date”) of the separation of Motorola, Inc. into two independent publicly traded
companies, one of which consists of all or

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.21

1/2009 (E)

 

substantially all of the assets and operations of Motorola’s Mobile Devices
business, then: (1) all of your unvested Options will be fully vested, and
(2) all of your Options will be exercisable until the earlier of (i)18 months
following the date of termination or (ii) the Date of Expiration stated above.

Change in Employment in Connection with a Divestiture- If you accept employment
with another company in direct connection with a Divestiture (as defined below),
all of your unvested Options will automatically expire upon termination of your
employment with Motorola Mobility or its Subsidiary, and all of your vested but
not yet exercised Options will expire on the earlier of (i) 90 days after such
Divestiture or (ii) the Date of Expiration stated above.

Termination of Employment or Service for any Other Reason than Described Above-
If your employment or service with Motorola Mobility or a Subsidiary terminates
for any reason other than those described above, including voluntary resignation
of your employment or service, all of your unvested Options will automatically
expire upon termination of your employment or service and all of your vested but
not yet exercised Options will expire on the earlier of (i) the date ninety
(90) days after the date of termination of your employment or service or
(ii) the Date of Expiration stated above.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Mobility or a Subsidiary that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and from which you have the right to return to work, as
determined by Motorola Mobility or a Subsidiary, or you are placed on Temporary
Layoff (as defined below) by Motorola Mobility or a Subsidiary, the following
will apply:

Vesting of Options- Options will continue to vest in accordance with the terms
and conditions set forth above.

Exercising Options- You may exercise Options that are vested or that vest during
the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service- If your employment or service is
terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

Other Terms

Adjustments- The Options shall be subject to adjustment as provided in the Plan.

Method of Exercising- You must follow the procedures for exercising options
established by Motorola Mobility from time to time. At the time of exercise, you
must pay the Exercise Price for all of the Options being exercised and any taxes
that are required to be withheld by Motorola Mobility or a Subsidiary in
connection with the exercise. Options may not be exercised for less than 50
shares unless the number of shares represented by the Option is less than 50
shares, in which case the Option must be exercised for the remaining amount.

Transferability- Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding- Motorola Mobility or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation and any additional withholding, if desired, by
electing to have the plan administrator retain Option shares having a Fair
Market Value on the date of exercise equal to the amount to be withheld.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

 

-3-



--------------------------------------------------------------------------------

Exhibit 10.21

1/2009 (E)

 

“Cause” means (i) your conviction of any criminal violation involving
dishonesty, fraud or breach of trust or (ii) your willful engagement in gross
misconduct in the performance of your duties that materially injures Motorola
Mobility.

“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.

“Divestiture” means a sale, lease, exchange, outsourcing arrangement or any
other type of asset transfer or transfer of any portion of a facility or any
portion of a discrete organizational unit of Motorola Mobility or a Subsidiary,
other than any such sale, lease, exchange, outsourcing arrangement or transfer
to a Subsidiary; provided, however, that a Divestiture shall occur if following
any such sale, lease, exchange, outsourcing arrangement or transfer to a
Subsidiary, more than 50% of the shares of such Subsidiary are distributed to
Motorola Mobility shareholders in a spin-off or similar transaction or are sold
or transferred to an entity that is not a Subsidiary.

“Fair Market Value” is the closing price for a share of Motorola Mobility common
stock on the date of grant or date of exercise, whichever is applicable. The
official source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal at www.online.wsj.com.

“Good Reason” means, without your written consent, (A) you are assigned duties
materially inconsistent with your position, duties, responsibilities and status
on the Mobile Devices Spin-off Effective Date, or your position, authority,
duties or responsibilities are materially diminished from those in effect on the
Mobile Devices Spin-off Effective Date, (B) your annual base salary or target
incentive opportunity under your annual incentive plan or your target incentive
opportunity under any cash-based long-term incentive plan is reduced, each such
target incentive opportunity as in effect on the Mobile Devices Spin-off
Effective Date, or as the same may be increased from time to time, unless such
target incentive opportunity is replaced by a substantially equivalent
substitute opportunity or (C) you regularly are required to perform your duties
of employment beyond a fifty (50) mile radius from the location of your
employment on the Mobile Devices Spin-off Effective Date.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Mobility Code of Business Conduct, or the human resources
policies, or other written policies or procedures.

“Subsidiary” means an entity of which Motorola Mobility owns directly or
indirectly at least 50% and that Motorola Mobility consolidates for financial
reporting purposes.

“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Mobility Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola Mobility policy or as required
by local regulations.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and

 

-4-



--------------------------------------------------------------------------------

Exhibit 10.21

1/2009 (E)

 

transfer of personal data. However, failure to provide the consent may affect
your ability to participate in the Plan. Motorola Mobility, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, salary grade, hire date,
nationality, job title, any shares of stock held in Motorola Mobility, or
details of all options or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”). Motorola Mobility and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and Motorola
Mobility and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting Motorola Mobility in the implementation, administration
and management of the Plan. These recipients may be located throughout the
world, including the United States. You authorize them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola Mobility; however, withdrawing your consent may
affect your ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Mobility
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Mobility, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.

No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola Mobility or a Subsidiary who
possesses Confidential Information of Motorola Mobility or a Subsidiary to
terminate his/her employment with Motorola Mobility or a Subsidiary and/or to
seek employment with your new or prospective employer, or any other company.

You agree that upon termination of employment with Motorola Mobility or a
Subsidiary, and for a period of one year thereafter, you will immediately inform
Motorola Mobility of (i) the identity of your new employer (or the nature of any
start-up business or self-employment), (ii) your new title, and (iii) your job
duties and responsibilities. You hereby authorize Motorola Mobility or a
Subsidiary to provide a copy of this Award Document to your new employer. You
further agree to provide information to Motorola Mobility or a Subsidiary as may
from time to time be requested in order to determine your compliance with the
terms hereof.

 

-5-



--------------------------------------------------------------------------------

Exhibit 10.21

1/2009 (E)

 

Substitute Stock Appreciation Right

Motorola Mobility reserves the right to substitute a Stock Appreciation Right
for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares as your Option and shall have the same
Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in common stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola Mobility in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola Mobility may require as a condition of the grant.

Other Information about Your Options and the Plan

The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

-6-